NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HAI LE HUANG,                                   No.    18-71865

                Petitioner,                     Agency No. A078-539-172

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Hai Le Huang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) decision denying her motion to reopen

removal proceedings conducted in absentia. We have jurisdiction under 8 U.S.C.

§ 1252. We review de novo questions of law. Bonilla v. Lynch, 840 F.3d 575, 581

(9th Cir. 2016). We deny the petition for review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA did not err in determining that the lack of notice exception to the

time limit to reopen removal proceedings conducted in absentia did not apply,

where notices of Huang’s changed hearings were served on her attorney of record.

See 8 U.S.C. § 1229(a)(2)(A); Garcia v. INS, 222 F.3d 1208, 1209 (9th Cir. 2000)

(notice to attorney of record constitutes notice to the alien). Thus, the BIA did not

err by applying the 180-day deadline for motions to reopen due to exceptional

circumstances. See 8 U.S.C. § 1229a(b)(5)(C)(i).

      Huang has not raised, and therefore waives, any challenge to the BIA’s

determination that her motion was untimely and that she had not shown the

required due diligence to equitably toll the filing deadline. See Lopez-Vasquez v.

Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and

argued in an opening brief are waived).

      Huang’s contention that the immigration court lacked jurisdiction under

Pereira v. Sessions, 138 S. Ct. 2105 (2018) is foreclosed by Karingithi v. Whitaker,

913 F.3d 1158, 1160-62 (9th Cir. 2019) (initial notice to appear need not include

time and date information to vest jurisdiction in the immigration court). To the

extent she contends Karingithi was wrongly decided, we lack the authority to

overrule it. See Hart v. Massanari, 266 F.3d 1155, 1171 (9th Cir. 2001).

      PETITION FOR REVIEW DENIED.




                                          2                                    18-71865